Citation Nr: 0626017	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for nummular dermatitis, 
claimed as skin rash, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, inter alia, denied the veteran's 
claim seeking entitlement to service connection for nummular 
dermatitis, to include as due to exposure to herbicides.  In 
May 2005, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  In October 2005, the Board remanded the case for 
additional development, and it is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
skin disorder directly to service or to exposure to 
herbicides.


CONCLUSION OF LAW

The veteran's skin disorder neither occurred in nor was 
aggravated by service, nor may it be presumed to have been so 
incurred due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, an April 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but this 
letter did not explicitly ask the appellant to provide "any 
evidence in [his] possession that pertains" to his claim 
prior the initial RO decision.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence for 
his claim.  Specifically, the April 2003 letter informed the 
veteran what additional information or evidence was needed to 
support his claim and asked him to notify the RO if there was 
any other evidence or information that he thought would 
verify his claim so that the RO could attempt to obtain it 
for him.  Additionally, in an October 2005 letter, the 
veteran was asked to provide any evidence he had in his 
possession that would support his claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date.  However, in 
light of the Board's determination that the criteria for 
service connection have not been met, no effective date or 
increased disability rating will be assigned, so there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant has not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

Service medical and personnel records, VA medical records and 
examination reports, the veteran's May 2005 Travel Board 
hearing testimony, and lay statements have been associated 
with the record.  In compliance with the Board's October 2005 
remand, the veteran was asked to identify health care 
providers and to sign authorizations for release of 
information.  He did not respond to the October 2005 VA 
notice letter.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In February 2006, 
the veteran was examined and the examiner provided the 
requested etiology opinion.  In March 2006, VA readjudicated 
the appeal and issued a supplemental statement of the case 
(SSOC).  The Board finds that VA has substantially complied 
with the Board's October 2005 remand with regard to this 
appeal.  A further remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where VA substantially complied 
with the Board's remand instructions.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

In the present case, the veteran contends that his skin 
disorder is a result of exposure to Agent Orange (herbicides) 
while in service.  At the time of his Travel Board hearing, 
he testified that he had served in Vietnam in 1966 and 1968, 
and that he was exposed to Agent Orange while there.  The 
veteran meets the criteria for presumption of exposure to 
herbicides while serving in Vietnam; however, under 38 C.F.R. 
§ 3.309, there is no presumption for nummular dermatitis.  
Therefore, service connection for the veteran's skin disorder 
due to herbicide exposure while in Vietnam cannot be granted.

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In his 
Travel Board hearing testimony, the veteran asserted that he 
has had a skin disorder intermittently since leaving service, 
and that it has increased in severity over the past four to 
five years.  

Service medical records do not reflect treatment for any skin 
disorders.  The veteran's post-service treatment records do 
not reveal any complaints of or treatment for a skin 
disorder.  A May 2003 VA skin examiner diagnosed the veteran 
with nummular dermatitis.  A January 2006 VA skin examination 
report notes that, according to the veteran, the skin rash 
began in 2003, and consists of round bumps which ooze clear 
liquid.  The rash appears intermittently and is not 
progressive, and has been treated effectively with a topical 
ointment.  At the time this examination, the veteran had an 
area measuring 18 by 9 centimeters on his right ankle 
consisting of mild hyper-pigmentation without scale or 
lichenification.  There was no evidence of venous stasis 
(edema, varicosities).  The left palm was reported by the 
veteran to be affected but there were no lesions.  The rash 
on the lower extremity covered 1.5 percent of the body 
surface area.  There was no scarring or disfigurement.  The 
examiner opined that it is not likely that the development of 
nummular dermatitis, which reportedly first appeared in 2003, 
was caused by herbicide exposure in service.  While the 
examiner stated that the etiology of the veteran's skin 
disorder is unknown, his opinion was that it is more likely 
that the veteran's skin disorder is related to some post-
service event or disease.  Without medical evidence linking 
his condition with active duty service or a service-connected 
disability, there is no basis upon which to establish service 
connection. 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection on a direct basis for 
nummular dermatitis is denied as the evidence fails to 
establish that the veteran's current condition is related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, either as directly 
due to service or to Agent Orange exposure, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


